ITEMID: 001-105166
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: MILCZAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä;Zdravka Kalaydjieva
TEXT: The applicant, Mr Adam Milczak, is a Polish national who was born in 1971 and is currently detained in Wojkowice. The Polish Government (“the Government”) were represented by their Agent, Mr Jakub Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 12 April 2000 the applicant was arrested.
On 14 April 2000 the Łódź Regional Court (Sąd Okręgowy) remanded him in custody on suspicion of murder.
Subsequently, the applicant’s pretrial detention was extended by decisions of the Łódź Regional Court of 4 July and 6 October 2000, and 4 June, 13 August, 15 October and 16 November 2001.
The domestic courts justified the applicant’s pretrial detention by the existence of strong evidence against him and the likelihood that a severe penalty would be imposed, as well as by the need to secure the proper course of the proceedings. The authorities emphasised that the applicant had to undergo psychiatric observation at the hospital and that a number of expert reports had to be obtained.
On an unspecified date the applicant was indicted for murder, namely, intentionally strangling his former wife.
On 16 November 2001 the Łódź Regional Court convicted the applicant as charged and sentenced him to 15 years’ imprisonment and 8 years’ deprivation of public rights.
Pending appeal, on 8 May 2002 the Łódź Court of Appeal (Sąd Apelacyjny) dismissed a request by the applicant to lift the preventive measure and decided to further extend his detention.
On 23 July 2002 the Łódź Court of Appeal quashed the judgment in the part concerning the deprivation of public rights and upheld the remainder of the judgment.
On 8 October 2003 the Supreme Court (Sąd Najwyższy) quashed the first and second-instance judgments and remitted the case to the Regional Court.
In a separate decision of 8 October 2003 the Supreme Court extended the applicant’s detention, relying on the likelihood that a severe penalty would be imposed.
On 16 December 2003 the Łódź Regional Court dismissed a request by the applicant for the preventive measure in question to be lifted and decided to further extend his detention. To justify the applicant’s protracted detention the court reiterated the grounds which had previously been relied on and noted, in addition, that the applicant’s chronic illness or his family situation did not warrant his release on humanitarian grounds. This decision was upheld by the Łódź Court of Appeal on 20 January 2004.
Similarly, on 23 June 2004 the Łódź Regional Court dismissed a request by the applicant for the preventive measure in question to be lifted and decided to further extend his detention.
Subsequently, the applicant’s detention was extended by decisions of the Łódź Regional Court of 20 October 2004 and 11 January and 28 February 2005.
To justify the extension of the applicant’s detention the courts relied on the original grounds given. Moreover, the authorities noted that the proceedings could not be completed for objective reasons, such as the fact that samples of the victim’s nails, which were necessary to perform DNA tests, had been lost and that it was necessary to examine a few more witnesses.
On 7 March 2005 the Łódź Regional Court convicted the applicant as charged and sentenced him to 15 years’ imprisonment.
On 29 September 2005 the Łódź Court of Appeal upheld that judgment.
On 28 June 2006 the Supreme Court dismissed a cassation appeal in the case.
Throughout the entire proceedings the applicant was represented by legal counsel of his choice; initially by two attorneys and later, upon the remittal of the case, by one.
The applicant was detained in Łódź Remand Centre on the following dates:
- from 14 April to 20 June 2000;
- from August 2000 to 23 August 2002;
- from 10 December 2003 to 29 December 2004 and
- from 25 January 2005 to 25 October 2006.
Subsequently, the applicant was held in Bydgoszcz Fordon, Łódź and Garbalin Prisons. On 22 July 2010 the applicant was transferred to Wojkowice Prison, where he currently remains.
The applicant submitted that Łódź Remand Centre was overcrowded and that the sanitary and hygienic conditions were inadequate. Initially, the applicant was held with four other detainees in a cell designed for three persons. Subsequently, he was transferred to a cell which measured 11.6 m² and was shared by five persons, including the applicant.
The remand centre had not been renovated and was dirty. There was mould on the walls and the cells were infested with bugs. The furniture was scarce and shabby.
In his correspondence with the Court, the applicant repeatedly submitted that unspecified persons had drugged him before his trials, subjected him to electric shocks and used various auditory and visual methods in order, in the applicant’s opinion, to force him to plead guilty to the crime he was charged with.
Lastly, the applicant, who suffers from psoriasis and had been, in the past, treated for hepatitis C, asserted that throughout his detention in various penitentiary facilities he had not received adequate medical care and had not been able to follow the diet he had been prescribed by his doctor when he was at liberty. The applicant maintained that his health had significantly deteriorated since his arrest. He did not, however, specify what ailments he was currently suffering from and did not provide any medical records to support that submission.
The applicant submitted that he had complained to the penitentiary authorities about different aspects of his detention but had never received any reply.
The file contains a copy of a letter issued by an unspecified authority on 16 October 2007. It is confirmed in the letter that the applicant had lodged numerous complaints with the administration of Bydgoszcz Fordon Prison and Łódź Remand Centre. It is further explained that the applicant’s complaints that the authorities had subjected him to electric shocks and caused him to have auditory and visual hallucinations were considered manifestly ill-founded.
A detailed description of the relevant domestic law and practice concerning general rules governing conditions of detention in Poland and domestic remedies available to detainees alleging that their conditions of detention are inadequate are set out in the Court’s pilot judgments given in the cases of Orchowski v. Poland (no. 17885/04) and Norbert Sikorski v. Poland (no. 17599/05) on 22 October 2009 (see §§ 75-85 and §§ 45-88 respectively). More recent developments are described in the decision given by the Court in the case of Łatak v. Poland (no. 52070/08) on 12 October 2010 (see §§ 25-54).
The relevant domestic law and practice concerning the imposition of pretrial detention (tymczasowe aresztowanie), the grounds for its extension, release from detention and rules governing other, socalled “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 2733, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 2223, 4 August 2006.
